Citation Nr: 1312091	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for restricted airway disease.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to restricted airway disease.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected degenerative disc disease of the lumbar spine, L3-4.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1985.  He subsequently completed more than 20 years of service in the National Guard, including multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2009.  A transcript of this hearing has been associated with the claims folder and reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument on the issues on appeal.

In September 2010 and August 2012, the Board remanded these claims to the agency of original jurisdiction (AOJ) for additional development.  The AOJ has now returned them for further appellate review.  As discussed below, the Board finds that the AOJ substantially complied with the September 2010 and August 2012 remand orders with respect to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which has also been reviewed by the Board.  Such contains VA treatment records not contained in the paper claims file, which were reviewed and considered by the AOJ in the January 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran does not have a current diagnosis of restricted airway disease.

2.  OSA is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by a service-connected disability.

3.  GERD is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by service-connected degenerative disc disease of the lumbar spine, L3-4.


CONCLUSIONS OF LAW

1.  Restricted airway disease was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012). 

2.  OSA was not incurred in, was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2012).

3.  GERD was not incurred in, was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2007 letter, sent prior to the initial unfavorable rating decision, and September 2010, August 2012, and October 2012 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, the August 2012 and October 2012 letters also advised the Veteran of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.

Although the September 2010, August 2012, and October 2012 letters were issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA can cure such a timing problem by readjudicating the Veteran's claim following the issuance of a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the September 2010, August 2012, and October 2012 letters were issued, the Veteran's claims were readjudicated in the May 2012 and January 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records and records from the Social Security Administration (SSA), have been obtained and considered.  Further, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist.

Additionally, the Veteran was afforded VA examinations pertaining to his restricted airway disease, OSA, and GERD in October 2010.  An addendum opinion as to GERD was issued in October 2012 and an addendum opinion as to OSA and restricted airway disease was issued in November 2012.  The Board finds that the VA examination and the etiological opinions are adequate to decide the issues as the examinations are predicated on interviews with the Veteran as well as physical examination with diagnostic testing, and all the examiners noted review of the record, to include the Veteran's service treatment records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on, and citing to, the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As indicated previously, the Veteran and his spouse testified before the undersigned VLJ in December 2009.  A Veterans Law Judge who conducts a hearing must fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The representative and the undersigned asked questions to ascertain information to substantiate the Veteran's service connection claims and draw out relevant evidence.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims for service connection and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  Furthermore, the Board remanded the issues twice in order to ensure that all outstanding evidence had been obtained.  As such, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board remanded this case in September 2010 and August 2012 in order for the AOJ to provide the Veteran with additional notice (to include notice as to secondary service connection), further develop the claims by assisting the Veteran in gathering additional evidence and affording him examinations, and readjudicating the claims.  The record reflects that the AOJ mailed the Veteran additional notice letters in September 2010, August 2012, and October 2012 (addressing secondary service connection); in these letters, the AOJ requested that the Veteran provide VA with authorization to obtain any outstanding private medical evidence on his behalf.  The Veteran has not indicated that any private evidence remains outstanding, the AOJ has associated additional VA treatment records with the claims file, and examinations were conducted in October 2010 with addendum opinions issued in October and November 2012.  The AOJ also subsequently issued a January 2013 supplemental statement of the case reflecting readjudication of the claims.

The Board observes, in specific regard to the August 2012 remand directive to afford the Veteran an examination as to his claims for service connection for OSA and restricted airway disease, that the AOJ did not schedule him for an examination, but instead returned his claims file to the October 2010 VA respiratory disorders examiner.  Although an examination was not conducted, the October 2010 examiner noted that he had previously examined the Veteran for other respiratory disorders and had, in so doing, assessed his respiratory health; the examiner conducted a thorough review of the claims file and, based on his prior assessment of the Veteran, multiple reviews of the record, and clinical knowledge and experience, issued medical opinions responsive to the Board's August 2012 directives.  Therefore, the Board finds that the August 2012 remand directives have been substantially complied with such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that he experiences restricted airway disease as the result of exposures to chemicals during basic training and experiences OSA that was either incurred during active duty for training in his reserve service or as secondary to restricted airway disease.  He also contends to experience GERD secondary to medications prescribed to treat his service-connected degenerative disc disease of the lumbar spine, L3-4.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In general, temporary or intermittent flare-ups are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). Accordingly, "a lasting worsening of the condition" is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Restricted Airway Disease and OSA

The Veteran's service records reflect that his lungs were evaluated as normal at the time of his entry into active duty, but he self-reported a prior history of childhood asthma, which he last experienced at age 11.  Subsequent treatment records reflect that he was treated for bronchitis while in service in 1985, but there is no evidence of diagnosis or treatment of restricted airway disease.  After his separation from active duty, the Veteran enlisted in the National Guard.  Periodic examinations show notation of seasonal sinusitis/allergic rhinitis in January 1989, January 1993, October 1997, and April 2002, but they do not reflect any diagnosis of restricted airway disease.  Although the October 1997 self-report of medical history reflects shortness of breath and asthma, the physician's summary specifies that is related to seasonal allergies.  The October 1997 self-report also reflects that the Veteran indicated frequent trouble sleeping and the physician summarizing the report noted 'history of obstructive sleep apnea.'  However, his nose, chest, and lungs were all evaluated as normal on a subsequent April 2002 examination and the Veteran self-reported no trouble sleeping, no cough, no shortness of breath, and no asthma.

In February 2006, the Veteran was seen at a sleep clinic for complaints of disrupted sleep and breathing difficulty.  He was diagnosed with obstructive sleep apnea.  The private treatment notes reflect the Veteran's history of childhood asthma, complaints of current exercise-induced wheezing, but lack of chronic obstructive pulmonary disease.  After examination, the Veteran was diagnosed with obstructive sleep apnea, possible exercise-induced asthma, and allergic rhinitis with congestion.  A March 2006 private record diagnoses the Veteran with allergic rhinitis and reactive airway disease.  In June 2006, the Veteran's private physician indicated that the Veteran experienced OSA.  A December 2006 service treatment record reflects that the Veteran experienced OSA and allergic rhinitis.

An August 2007 TriCare treatment note describes the Veteran's OSA as not related to anything in the line of duty.  The note states that no wheezing was heard and assesses no other respiratory-related disabilities other than sleep apnea and allergic rhinitis.  An August 2007 private treatment note observes that his past medical history is significant for asthma and OSA; no current diagnoses were rendered.  A May 2008 private sleep center evaluation lists the Veteran's diagnoses as including OSA, reactive airway disease, and allergic rhinitis.

In February 2009, the Veteran wrote to VA stating "I have no evidence linking my National Guard service to my sleep apnea" and "I have no comments to make on the restrictive airway disease" because it could "obviously [] not be service connected."  In June 2009, he wrote that he developed a "permanent breathing problem" as the result of a "gas chamber" exercise during his basic training and that he currently experienced OSA.  The Veteran wrote again to VA in December 2009 and contended that, from June 2006 to April 2008, he was "on active duty" and that, because a military physician had observed his OSA in December 2006, that disability was therefore incurred "while [he] was on active duty."

The Veteran also testified before the undersigned Veterans Law Judge in December 2009 that he was on active duty for training with the National Guard at the time of his diagnosis of OSA.  He also attested that his childhood asthma had resolved.  

In October 2010, the Board remanded the Veteran's claims for additional development.  He was afforded a VA respiratory disorders examination in October 
2010.  The examiner noted review of the claims file and summarized the Veteran's service history.  The examiner noted that, although records reflected a history of childhood asthma, the Veteran denied child/family histories of any ear, nose, or throat disorders.  Upon examination, the Veteran appeared normal and a chest x-ray showed no evidence of acute or chronic disabilities.  The examiner noted that the Veteran attributed his current respiratory symptoms to annual "gas chamber" exercises during his reserve service, but observed that, although the Veteran reported these exercises occurred annually, he had only received medical treatment for bronchial symptoms a few times.  The examiner reasoned that, due to the intervals in between treatments, the medical history did not reflect a chronic disability.

In November 2012, the same VA examiner re-reviewed the claims file in order to provide an addendum opinion.  The examiner summarized the clinical evidence of record and noted no current diagnosis of any restrictive airway disease.  On the lack of evidence of restrictive airway disease, the physician opined that there was no evidence any such disability had been incurred in, or aggravated by, military service.  Although the examiner observed that the Veteran does have a current diagnosis of OSA, he found that there was no evidence OSA had been incurred in, or aggravated by military service.  The examiner specified that the February 2006 diagnosis of OSA was the first clinical diagnosis of the disability, and opined that there was no evidence it initially manifested in, or as a result of, military service.

The Board again observes that direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Here, there is no evidence of a current restricted airway disability.  Rather, the Veteran has been diagnosed with a history of asthma, rhinitis and allergies, OSA, and reactive airway disease.  

In regard to the diagnosis of reactive airway disease, the Board observes that reactive airway disease is defined as "any of several conditions characterized by wheezing and allergic reactions" and the Veteran was denied service connection for sinusitis, chronic allergic rhinitis, and chronic bronchitis in an August 2012 Board decision.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 548 (31st Ed. 2007).  Restrictive airway disease, the disability claimed here, is defined separately as "pulmonary disease characterized by decreased total lung capacity."  Id. at 549; and see Kirwin  v. Brown, 8 Vet. App. 148, 153 (1995) (three judge panel decision) (holding that the Board had erroneously placed "reliance on [a] medical treatise [] for more than purely definitional purposes" in violation of the earlier holding in Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (notice and comment of reliance on medical evidence outside the record must be given the claimant)).  The Board notes that the corollary of Kirwin is that information from medical sources outside the record can be used for purely definitional purposes.

Further, the October 2010 VA examination report with November 2012 addendum constitutes competent medical evidence that the Veteran does not have restricted airway disease (italics added for emphasis).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. 
§ 3.159(a)(1).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, there is no basis for service connection for restricted airway disease.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

The Board notes that the Veteran contends on his own behalf that he currently has restricted airway disease.  In this regard, a layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In the instant case, the Board finds that the Veteran, as a lay person, is not competent to diagnose restricted airway disease.  In this regard, the diagnosis of such disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Moreover, the diagnosis of restricted airway disease requires the administration and interpretation of diagnostic testing.  As such, the question of diagnosis in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In regard to OSA, the record plainly reflects that the Veteran has been diagnosed with this disability and continues to receive treatment.  However, there is no evidence of in-service incurrence or aggravation of OSA.  The Board notes that, in his December 2009 letter, the Veteran uses the terms incur and occur as if they have similar meanings - contending that because he had OSA during ACDUTRA, it was incurred in ACDUTRA.  Although the Board initially observes that the Veteran misrepresented the length of the relevant period of ACDUTRA - stating that he was on ACDUTRA from June 2006 until April 2008 when his service records plainly reflect that he was only on ACDUTRA from June 5 to June 9, 2007 (regardless of the length of time he received incapacitated pay) - it notes that these terms have two different meanings.  Webster's New College Dictionary states that to "incur" is to "become liable or subject to."  See Webster's New College Dictionary, Third Edition (2008), 576 (emphasis added).  The Veteran may have continued to experience OSA during a period of ACDUTRA, but the claims file does not reflect that he first became subject to OSA during ACDUTRA.  

The first mention of OSA is in an October 1997 self-report of medical history.  The Veteran checked a box indicating frequent trouble sleeping and a physician summarizing the report noted a 'history of obstructive sleep apnea.'  As the physician's notation represents a history provided by the Veteran rather than a clinical evaluation and diagnosis, the Board observes that the Court has held that medical history provided by a Veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, the claims file reflects that the Veteran first received a clinical evaluation for, and diagnosis of, OSA in February 2006, and he has not contended otherwise.  Specifically, the claims file reflects that the Veteran received an initial sleep consultation on February 13, 2006 and that a sleep study performed on February 15, 2006 provided the clinical basis for diagnosis of his OSA.  Although the report from the initial sleep consultation makes clear that the Veteran was seen for ongoing and gradually developing symptoms, the Board notes that he served on INACDUTRA on February 4 and 5, 2006 and did not complete any ACDUTRA until June 2006. He completed no ACDUTRA in 2005 and had not completed any INACDUTRA since October 2, 2005.  Not only is there no evidence that the Veteran's OSA originated on a specific date or due to a specific service-related reason, but he was not, as he has contended, on ACDUTRA when he was diagnosed with OSA.

Moreover, the November 2012 VA examiner, while noting that the Veteran does have a current diagnosis of OSA, determined that there was no evidence OSA had been incurred in, or aggravated by military service.  In this regard, the examiner specified that the February 2006 diagnosis of OSA was the first clinical diagnosis of the disability, and opined that there was no evidence it initially manifested in, or as a result of, military service.  As the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to the November 2012 VA examiner's opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

The Board has considered the Veteran's lay statements that his OSA is related to his military service.  However, the Board finds that, as a lay person, he is not competent to render an etiological opinion.  In this regard, the question of etiology of OSA involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra. 

Moreover, while the Veteran has alleged a continuity of OSA symptomatology, the Board again notes that, as such disease is not considered chronic within the meaning of VA regulations, service connection based on continuity of symptomatology  is inapplicable.  See Walker, supra.  Finally, to the extent that the Veteran has claimed that his OSA is secondary to restricted airway disease, the Board has herein denied service connection for restricted airway disease.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for OSA as secondary to such disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his OSA, service connection on a secondary basis is not applicable under the law. As there is no legal entitlement, the claim of entitlement to service connection for OSA as secondary to restricted airway disease is without legal merit.  Id.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for restricted airway disease and OSA.  As such, the benefit-of-the-doubt doctrine is not applicable to these appealed issues, and the claims must be denied.  38 U.S.C.A. § 5107.

GERD

The Veteran claims to experience GERD either as the result of, or as aggravated by,  medications - specifically naproxen/naprosyn and robaxin - prescribed to treat the pain associated with his service-connect lumbar spine disability.  Service records reflect no diagnoses of, or treatments for, GERD until December 2006.  

The Veteran did complete a self-report of medical history in October 1997 indicating that he had back pain and was taking "naproxen medication," but he denied experiencing any indigestion, hernia, or stomach/intestinal problems.  On a January 1998 service record, he reported continued use of naproxen, but in January 2002, he reported that he was on no medications.  An April 2002 self-report of medical history also reflects that he was on "no meds" - he again denied experiencing any indigestion, hernia, or stomach/intestinal problems.  A June 2006 service record shows that the Veteran re-injured his back in the line of duty and was prescribed naprosyn and robaxin.  A December 2006 service medical record, reflecting general medical evaluation, states that the Veteran had GERD that was managed by his primary care physician.

Private treatment notes reflect that the Veteran was prescribed Robaxin in October 2004.  A February 2006 private treatment record observes that the Veteran reported experiencing heartburn and esophageal reflux, but was taking only Tylenol at that time; the record reflects a diagnosis of GERD.  In April 2006, he was diagnosed with "gastroesophageal reflux with heartburn."  He was taking only Celebrex and Flexeril in May 2006 and was again noted to experience GERD.  In November 2006 a private physician noted that the Veteran was taking Celebrex, Flexeril, ibuprofen, and Tylenol.  However, in November 2006, the Veteran submitted a handwritten medication summary stating that he also was taking robaxin and naproxen at that time.

A May 2007 military treatment record reflects diagnosis of GERD and lists meloxicam as his only current medication.  In August 2007, a military treatment record reflects that the Veteran was noted to experience esophageal reflux - his GERD was referred to as a "non LOD [line of duty] condition."  The note states that his only medications at that time were loratidine and ranitidine.  Subsequent military treatment records reflect prescription of naproxen from August 2007 to October 2007.  In December 2007, he was seen at VA and reported "significant reflux" as well as epigastric pain with anything he eats - he reported that the pain had been severe approximately twice weekly for the last three years.  The associated medication history reflects that the Veteran was taking naproxen.  He was again assessed with GERD, but was referred for a cardiology work-up to rule out incidence of myocardial infarction.  Following the work-up, a VA cardiologist assessed a low probability of ischemia.  A February 2008 military treatment note observes that the Veteran continued to experience esophageal reflux, but shows that his only medications at that time were loratidine, ranitidine, and meloxicam.  

A January 2009 VA treatment note reflects that the Veteran was taking diclofenac for pain and inflammation as well as a blood pressure medication.  In a February 2009 letter to VA, the Veteran contended that his GERD was the result of pain/anti-inflammatory medication prescribed to treat his back and knee disabilities.  In June 2009, one of his private physicians again observed that he experienced acid reflux.  His private physician wrote a September 2009 letter in which he reported treating the Veteran for "stomach pain and dyspepsia, probably due to gastritis from NSAIDS [nonsteroidal anti-inflammatory drugs] taken for his back."

The Veteran testified before the undersigned Veterans Law Judge in December 2009.  He stated that, after re-injuring his back in June 2006, he was prescribed naproxen and robaxin by military health care providers, but they "bite [his] stomach some kind of way," so he returned later to complain.  He testified that he had experienced GERD since that time.  The Veteran also wrote to VA in December 2009.  He reported that he was "treated for GERD while in the service, on active duty" and cited to the December 2006 military medical record (referenced above) as proof.  He stated that he "need[ed] a medical nexus linking up that disability with the current condition and one was not given me."  In September 2010, the Veteran wrote again to VA and reported that doctors had informed him that his GERD was "rel" to ibuprofen as well as the naproxen he had been prescribed for his service-connected back disability.

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran reported first being treated for GERD in 2006.  After examination, the examiner listed GERD as a current diagnosis, but opined that GERD was not likely related to his service-connected back disability.  The examiner explained that GERD results from relaxation of the lower esophageal sphincter and opined that the Veteran's obesity contributed to GERD. 

As instructed in the Board's August 2012 remand directives, the Veteran's claims file was returned to the October 2010 VA examiner in October 2012.  The examiner noted that he had re-reviewed the claims file as well as the October 2010 examination report.  The examiner noted that the Veteran had reported that use of naproxen made his reflux worse.  Based on the Veteran's account of his symptoms and review of the record, the examiner opined that naproxen transiently aggravated his reflux symptoms, but did not cause a permanent aggravation of GERD.  

The claims file plainly shows that the Veteran has been diagnosed with GERD. However, the treatment history does not reflect non-stop use of NSAIDS.  Further, the most competent and probative evidence of record reflects that he does not experience GERD as the direct result of service, as the result of a service-connected disability, or as permanently aggravated by any treatment provided for a service-connected disability.

In this regard, there are conflicting medical opinions of record, i.e. the October 2010 and 2012 VA examination reports as well as the September 2009 letter from the Veteran's private physician.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value each of the opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, supra.  Initially, the Board will assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Here, only the VA examiner reviewed the claims file, but review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran, as here with the Veteran's private physician, or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  Second, the Board will consider whether or not the medical expert provided a fully articulated opinion.  Id.  An equivocal medical opinion or one that is expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, the Board considers whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, supra; Stefl, supra.   

Here, both the Veteran's private physician and the VA examiner were aware of pertinent case facts: the examiner via multiple reviews of the case file and interview and examination of the Veteran; the private physician through his past treatment of the Veteran.  However, the private physician provided a "probable" opinion and did not clarify if the severity of the stomach pain/dyspepsia was permanent.  In this regard, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. 38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

In contrast, the VA examiner stated definitively that the medications prescribed to treat the Veteran's back pain would not result in a permanent (italics added for emphasis) worsening.  Further, the private physician provided no reasoning for his opinion, but the VA examiner explained the basis for his opinions and cited to evidence of record.  See Nieves-Rodriguez, supra; Stefl, supra.   
For these reasons, the Board finds the opinion of the VA examiner most probative.  Evans, 12 Vet. App. at 30.  

The Board has considered the Veteran's lay statements that his GERD is related to his military service and/or his service-connected back disability.  However, the Board finds that, as a lay person, he is not competent to render an etiological opinion.  In this regard, the question of etiology of GERD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.  Moreover, while the Veteran has alleged a continuity of GERD symptomatology, the Board again notes that, as such disease is not considered chronic within the meaning of VA regulations, service connection based on continuity of symptomatology  is inapplicable.  See Walker, supra.  

Furthermore, the Board finds the Veteran's statements regarding when he incurred GERD to be not credible as they are inconsistent with the other evidence of record.  Specifically, he has contended that he experienced, and was treated for, GERD while "on active duty" in December 2006.  However, review of the Veteran's service records reflect that he did not serve on active duty, or complete any ACDUTRA or INACDUTRA, in December 2006.  The Veteran has also contended that he began to experience GERD after being prescribed naproxen and robaxin while on active duty as the result of a line of duty injury to his back in June 2006.  Although the Veteran's records do reflect that he was prescribed robaxin and naproxen for back pain in June 2006, private medical records show that he had been diagnosed with GERD as early as February 2006.  Further, he informed VA physicians in December 2007 that he had experienced epigastric pain and heartburn for approximately three prior.  The Veteran's lay assertions lose credibility and persuasiveness in light of the other evidence of record.  Consequently, the Board finds that the Veteran's statements regarding when his GERD began to be not credible.  
 
Therefore, the Board finds that service connection for GERD, either as directly related to the Veteran's military service or as secondary to his service-connected back disability, is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD.  As such, the benefit-of-the-doubt doctrine is not applicable to these appealed issue, and the claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for restricted airway disease is denied.

Service connection for OSA is denied.

Service connection for GERD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


